DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered. 
This action is in response to the papers filed on June 1, 2022.  Applicants’ arguments and amendments to the claims filed June 1 2022 have been entered.  Claim 8 has been amended, claims 1-7 have been cancelled, and no claims have been newly added.  Claims 8-18 are pending and under current examination.  
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of EP Patent Application Serial No. 16195591.9 filed on October 25, 2016; and PCT Patent Application Serial No. EP2017/077288 filed on October 25, 2017.
Claim Status
The claim is directed to a method of protecting hair form UV damage.  Step c) directed towards observing and comparing is a metal process.  Pursuant to MPEP 2106.04(a)(2), subsection III  a mental process is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  As the prior art discloses the same method steps of applying the instantly claimed cationic polymer and exposing the hair to UV radiation in the method of practicing hair form UV damage, step c) would automatically result from said method steps. 
Response & Maintained Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates the newly added claim rejection for claim 18.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 8-18 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over Hessefort et a. (WO 2004/043412; Pub. Date: May 27, 2004) for reasons of record.

Regarding claims 8-17, Hessefort discloses methods of treating substrates with polymers for protecting said substrates from the effects of ultraviolet light radiation (title and  abstract), wherein UV light  is known  to have the effect of damaging fibers and keratin substrates (page 1 lines 12-15, page 3 lines 3-10, and page 2 lines 35-30) comprising applying to the substrate from 01 to 5 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9), wherein the composition  is selected form a shampoo or color agent (page 21 lines 3-12), wherein the substrate is hair (page 25 line 22), the hair tresses are treated with the composition and exposed to UV bulbs (page 31 lines 17 through page 32 line 2, and wherein the effectiveness of the composition was demonstrated by comparing damage to hair that was treated with the composition and exposed to UV radiation to hair that was not treated by the compost ion and exposed to UV radiation and observing less damage from the treated hair (page 33 line1 through page 35 line 15).
With respect to the newly added limitation wherein the cationic polymer having quaternary ammonium groups contains no UV radiation absorbing chromophores in the polymeric structure, the cation polymer having the quaternary ammonium group is the polyquaternium-6 and polyquaternium-22 of Hessefort (page 18 lines 1-9).  polyquaternium-6 and polyquaternium-22 does not contain chromophores, therefore the limitation is met.  
Regarding claim 18, Applicant elected the species of copolymer wherein R1 and R2 were each methyl and R3 and R4 were hydrogen in the reply of September 20, 2021.   This elections reads on polyquaternium-22 which is disclosed by Hessefort (page 18 lines 1-9). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) into a hair care composition to be applied to hair protecting hair from UV damage as compared to untreated hair as disclosed by Hessofort et al., as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Hessefort had already disclosed treating hair with a composition comprising from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) and comparing the treated hair to untreated hair when exposed to UV radiation for UV damage and observing less damaged from the treated hair.  It would have only required routine experimentation to modify the method of Hessefort for a method comparing  treated and untreated hair for UV damage, wherein the treatment comprises applying a composition from 01 to 10 wt percent of polyquaternium-6 and polyquaternium-22 (page 18 lines 1-9) to hair as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection and the new rejection they are addressed as follows: 
	Applicants traverse the rejection, arguing  that the claims have no UV absorbing chromophores while Hessefort requires UV light absorbing polymers prepared by polymerizing one or more vinyl, allyl or acrylic monomers with one or more vinyl or acrylic monomers, wherein such UV light absorbing polymers  are chromophores..  The UV-protective effects where surprising absent said chromophores as the instantly claimed polymer has  UV protective effects..  Examples in table 1 and 2 show the combination of polymers with known UV filters lead to further increase in UV protecting effect.  It is surprising the present polymers  provide UV protective effect to the hair. 


	Applicants’ argument have been fully considered, but not found persuasive.  The instant claims do not exclude the presence of additional components or additional method steps.  Rather the steps include applying a cationic polymer having a quaternary ammonium groups to the surface of a hair and exposing said hair to which the cationic polymer having quaternary ammonium groups have been applied to UV radiation.  Hessefort discloses each of these claimed steps as set forth fully above.  Additionally, it must be pointed out that neither polqyaterniun-6 or polyquaternium-22 has a chromophore in their respective structures.  With respect to the newly added limitation wherein the cationic polymer having quaternary ammonium groups contains no UV radiation absorbing chromophores in the polymeric structure, the cation polymer having the quaternary ammonium group is the polyquaternium-6 and polyquaternium-22 of Hessefort (page 18 lines 1-9).  polyquaternium-6 and polyquaternium-22 does not contain chromophores, therefore the limitation is met.  The claims does not exclude the presence of additional polymers with chromophores and as such the presence of additional polymers  that have chromophores does not disqualify Hessefort  as prior art.  If applicant means to limit the claimed composition to having no chromophores, the claim has to be 
to recite as much.  As the scope of the claims to not exclude additional elements in the method for protecting hair from damage due to UV radiation exposure, Applicant’s argument has not been found persuasive.  

	With respect to Applicant’s argument concerning the comparisons found within the specification as filed, Applicant is comparing formulations with and without the presence of polyquaternium-22 and polyquaternium-6 in a 3.0% amount in the formulation.  Initially, it must be pointed out that the claims are not limited to said polymers or said amounts.  Therefore the scope of alleged unexpected results are not commensurate in scope with the claimed invention.  Additionally, there is no evidence of why one of ordinary skill in the art would expect a composition containing 3% polyquaternium-22 or polyquaternium-6 would behave the same as a composition without polyquaternium-22 or polyquaternium-6.  In short, there is no evidence provided to show that a person of ordinary skill in the art would not expect polyquaternium-22 or polyquaternium-6 to have UV protective effect to the hair.  Pursuant to MPEP 716.02 Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").

	Thus, the rejection is maintained for claims 18-34 and 36-43 for reason of record and foregoing discussion. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA).


/ANNA R FALKOWITZ/          Primary Examiner, Art Unit 1617